DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor (US 2018/0168133).
In re claims 1 and 20, with reference to [0026], Taylor discloses an insect rearing system comprising: a vessel comprising at least one interior surface defining a volume; a liner comprising a liner material, the liner having a shape corresponding to a shape of the interior surface, the liner configured to be disposed within the volume to establish a cavity within which water, insect larvae, and insect larvae food may be disposed and maintained; and wherein the vessel defines an opening configured to receive the liner and to allow the liner to substantially conform to the shape of the interior surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2018/0168133).
In re claim 2, with reference to [0026], Taylor discloses a depth of water and insect larvae. Not disclosed is the depth of the water or food for the insect larvae. However it would have been obvious to one having ordibnary skill in the art at the time of the invention to have modified the system of Taylor to include any suitable depth of water including 0.5 to 1.5 cm in order to maintain a suitable environment for the insect larvae. 
In re claim 3, Taylor discloses the claimed invention except for the height of the side surface. However, it would have been an obvious matter of design choice to have modified the side surface as disclosed by Taylor to be any suitable height for the intended use including 0.5 cm greater than the height of the water in order to maintain a suitable environment for the insect larvae, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2018/0168133) in view of Duckworth (US 2006/0266292).
In re claim 19, Taylor discloses the claimed invention except for the vessel and liner being transparent or translucent. 
However, with reference to [0027], Duckworth discloses an insect vessel which is transparent. The advantage of this is so one can easily assess the health and vitality of the insects. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the vessel and liner of Taylor to be transparent as taught by Duckworth in order to easily assess the health and vitality of the insects.
Allowable Subject Matter
Claims 4-18 and 21-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/MONICA L BARLOW/Primary Examiner, Art Unit 3644